           Case 1:20-cv-00703-GLR Document 22 Filed 04/19/21 Page 1 of 6



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

MICHAEL ALETUM,                             *

       Plaintiff,                           *

v.                                          *           Civil Action No. GLR-20-703

ADECCO USA, INC.,                           *

       Defendant.                    *
                                   * * *
                             MEMORANDUM OPINION

     THIS MATTER is before the Court on Defendant Adecco USA, Inc.’s (“Adecco”)

Motion to Compel Arbitration (ECF No. 11). The Motion is ripe for disposition, and no

hearing is necessary. See Local Rule 105.6 (D.Md. 2018). For the reasons outlined below,

the Court will grant Adecco’s Motion.

                                  I.    BACKGROUND

       Plaintiff Michael Aletum is deaf. (Compl. at 1, ECF No. 1). Aletum contracted with

Adecco, a staffing agency, to place Aletum in temporary work assignments at third-party

companies. (See Mot. Compel Arbitration [“Mot.”] at 1, ECF No. 11; Arbitration

Agreement [“Agmt.”] at 1, ECF No. 11-1). 1 In March 2018, Aletum participated in an

interview. (Compl. at 2). It is not clear what the interview was for or who interviewed

Aletum. According to the Complaint, Aletum was not provided an American Sign



       1
         Because Adecco’s Motion is brought under Federal Rule of Civil Procedure
12(b)(3), see Section II.A, infra, the Court may consider evidence outside the pleadings in
ruling on the Motion. See Structural Pres. Sys., LLC v. Andrews, 931 F.Supp.2d 667, 671
(D.Md. 2013) (citations omitted).
         Case 1:20-cv-00703-GLR Document 22 Filed 04/19/21 Page 2 of 6



Language (“ASL”) interpreter during the interview. (Id. at 2). Aletum asserts that

“respondents” “never hired deaf people” and that deaf people were “not hired by Adecco.”

(Id.). Aletum states that “respondents never knew . . . ADA and [Equal Employment

Opportunity] laws.” (Id. at 3). It is not clear whether Aletum’s reference to “respondents”

means Adecco or a potential third-party employer.

       Adecco submits with its Motion a “Voluntary Dispute Resolution and Arbitration

Agreement” in which it and Aletum are named as parties (the “Agreement”). (Agmt. at 1).

Section 1 of the Agreement provides:

              [T]he Company and Employee agree that any and all disputes,
              claims or controversies arising out of or relating to this
              Agreement, the employment relationship between the Parties,
              or the termination of the employment relationship
              (collectively, “Claims” or individually, “Claim”), shall be
              resolved by binding arbitration in accordance with the
              Employment Arbitration Rules of the American Arbitration
              Association then in effect. . . . The agreement to arbitrate
              includes any Claims that the Company may have against
              Employee, and/or that Employee may have against the
              Company, Company Client(s), and/or Company and/or
              Company Client(s)’ officers, directors, employees, agents, or
              parent, subsidiary, or affiliated entities. . . . This Agreement
              shall be enforceable under and subject to the Federal
              Arbitration Act, 9 U.S.C. § 1 et seq. and shall survive after the
              employment relationship terminates.

(Id.). The following paragraph states, in bold, capital letters: “BY SIGNING THIS

AGREEMENT, THE PARTIES HEREBY WAIVE THEIR RIGHT TO HAVE ANY

CLAIM COVERED BY THE ARBITRATION OBLIGATIONS IN THIS

AGREEMENT DECIDED BY A JUDGE OR JURY IN A COURT.” (Id.). Aletum

electronically signed the Agreement on August 30, 2017. (Id. at 3).



                                             2
          Case 1:20-cv-00703-GLR Document 22 Filed 04/19/21 Page 3 of 6



        Proceeding pro se, Aletum filed a Complaint against Adecco in the United States

District Court for the District of Columbia on February 13, 2020. (ECF No. 1). Although

the Complaint does not articulate formal counts, it broadly alleges that Adecco

discriminated against Aletum in violation of the Americans with Disabilities Act of 1990

(“ADA”), 42 U.S.C. § 12101 et seq. (See Compl. at 1–3). Aletum is seeking monetary

relief. (Id. at 1).

        The United States District Court for the District of Columbia transferred the case to

this Court on February 25, 2020. (ECF No. 3). Aletum failed to timely serve Adecco,

prompting this Court to order him to do so on August 31, 2020. (ECF No. 6). After

receiving the Complaint, Adecco moved to compel arbitration on November 9, 2020. (ECF

No. 11). Aletum filed an Opposition on January 15, 2021. (ECF No. 18). Adecco filed a

Reply on January 28, 2021. (ECF No. 21).

                                    II.   DISCUSSION

A.      Standard of Review

        This Court typically evaluates motions to dismiss premised on arbitration

agreements under Federal Rule of Civil Procedure 12(b)(3), which governs improper

venue. See, e.g., Stone v. Wells Fargo Bank, N.A., 361 F.Supp.3d 539, 548–49 (D.Md.

2019); In re Titanium Dioxide Antitrust Litig., 962 F.Supp.2d 840, 856–57 (D.Md. 2013).

“[W]hen a challenge to venue is raised, the plaintiff bears the burden of demonstrating that

venue is appropriate.” See Stone, 361 F.Supp.3d at 549. Courts may consider evidence

outside the complaint and need not accept the pleadings as true when determining whether

the plaintiff has sustained this burden. See Sucampo Pharms., Inc. v. Astellas Pharma, Inc.,


                                              3
         Case 1:20-cv-00703-GLR Document 22 Filed 04/19/21 Page 4 of 6



471 F.3d 544, 550 (4th Cir. 2006). Where no evidentiary hearing is held, “the plaintiff need

only make a prima facie showing that venue is proper.” Id. (quoting CareFirst, Inc. v.

Taylor, 235 F.Supp.3d 724, 732 (D.Md. 2017)). “[I]n deciding a motion to dismiss [for

improper venue], all inferences must be drawn in favor of the plaintiff, and the facts must

be viewed as the plaintiff most strongly can plead them.” Three M Enters., Inc. v. Tex.

D.A.R. Enters., Inc., 368 F.Supp.2d 450, 454 (D.Md. 2005) (internal quotation marks and

citation omitted).

B.     Analysis

       Adecco argues the Court should compel arbitration of this dispute. At bottom, the

Court agrees and will dismiss this case.

       The Federal Arbitration Act (“FAA”) requires arbitration of a dispute when the

following four elements are met: “(1) the existence of a dispute between the parties; (2) a

written agreement that includes an arbitration provision which purports to cover the

dispute; (3) the relationship of the transaction, [as] evidenced by the agreement, to

interstate commerce [ ]; and (4) the failure, neglect or refusal of the [non-movant] to

arbitrate the dispute.” Burrell v. 911 Restoration Franchise Inc., No. JKB-17-2278, 2017

WL 5517383, at *3 (D.Md. Nov. 17, 2017) (citing Rota-McLarty v. Santander Consumer

USA, Inc., 700 F.3d 690, 696 n.6 (4th Cir. 2012)).

       These elements are satisfied here. First, the existence of a dispute between the

parties is made apparent by Aletum’s Complaint. See Burrell, 2017 WL 5517383, at *3.

Second, the arbitration provision in the Agreement covers Aletum’s claims, as it plainly

states that “any and all disputes . . . arising out of or relating . . . the employment


                                             4
           Case 1:20-cv-00703-GLR Document 22 Filed 04/19/21 Page 5 of 6



relationship between the Parties . . . shall be resolved by binding arbitration[.]” (Agmt. at

1) (emphasis added). Third, Aletum does not dispute Adecco’s contention that the

Agreement relates to interstate commerce. See Maxum Founds., Inc. v. Salus Corp., 779

F.2d 974, 978 n.4 (4th Cir. 1985) (“Where . . . the party seeking arbitration alleges that the

transaction is within the scope of the [FAA], and the party opposing application of the

[FAA] does not come forward with evidence to rebut jurisdiction under the federal statute,

we do not read into the [FAA] a requirement of further proof by the party invoking the

federal law.”). And finally, Aletum’s refusal to arbitrate the dispute is readily apparent,

given Aletum’s decision to bring suit in federal court and oppose Adecco’s Motion to

Compel Arbitration. See Burrell, 2017 WL 5517383, at *4. As such, the FAA applies to

Aletum’s claims.

       Finally, the Court notes that Aletum’s Opposition fails to substantively respond to

the arguments set forth in Adecco’s Motion. For instance, Aletum does not argue that the

Agreement is unenforceable, invalid, fraudulent, or does not cover this dispute. Instead, he

states without support that this Court has personal and subject-matter jurisdiction over this

dispute and outlines his efforts to serve Adecco. (See Opposition at 2–4, ECF No. 18). 2

Aletum’s failure to respond waives his defense to Adecco’s arguments. See Muhammad v.

Maryland, No. ELH-11-3761, 2012 WL 987309, at *1 n.3 (D.Md. Mar. 20, 2012) (“[B]y

failing to respond to an argument made in a motion to dismiss, a plaintiff abandons his or

her claim.”). For these reasons, the Court is further compelled to grant Adecco’s Motion.


       2
        The Court notes that the document appearing to serve as Aletum’s Opposition is
captioned “Plaintiff for time to serve a responsive pleading.” (Id. at 1).

                                              5
         Case 1:20-cv-00703-GLR Document 22 Filed 04/19/21 Page 6 of 6



        Because Aletum’s claims are subject to arbitration under the FAA, venue in this

Court is improper. Accordingly, the Court will grant Adecco’s Motion and dismiss this

case.

                                 III.   CONCLUSION

        For the foregoing reasons, the Court will grant Adecco’s Motion to Compel

Arbitration (ECF No. 11). A separate Order follows.

Entered this 19th day of April, 2021.


                                                    /s/
                                        George L. Russell, III
                                        United States District Judge




                                           6
